                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

LUKE NGUYEN,

            Plaintiff,

v.                                              Case No. 3:21-cv-173-MMH-MCR

UNIVERSITY OF ST. AUGUSTINE
FOR HEALTH SCIENCES,

           Defendant.
___________________________________/

                                     ORDER

      THIS CAUSE is before the Court on the Application for Admission of

Attorney Pro Hac Vice (“Application”) (Doc. 11) and the Written Designation

and Consent to Act (Doc. 10). The Application seeks an order authorizing

Keith Altman, Esq. to appear in this action pro hac vice on behalf of Plaintiff.

(Doc. 11.) However, the Application does not comply with the new Local

Rules of this Court, which became effective February 1, 2021.

      For example, the Application does not comply with Local Rule 2.01(c),

because it does not state whether Mr. Altman is “a member in good standing

of the bar of a United States district court” and whether he has “abused the

privilege of special admission by maintaining a regular practice of law in

Florida”; it does not “list[] each case in state or federal court in Florida in

which the lawyer has initially appeared in the last thirty-six months”; and it
does not seek a waiver of any of these requirements. Further, the Application

does not comply with Local Rule 3.01(a), which requires a legal memorandum

to be included in every motion, and Local Rule 3.01(g), which imposes a duty

of good faith conferral with opposing counsel before filing most types of

motions, including this one, with the Court. In addition, the Application does

not comply with the typography requirements set forth in Local Rule 1.08.

This Order is not intended to list all possible deficiencies of the Application,

but only to point out the more obvious ones. Counsel shall consult the new

Local Rules before filing any further motions, pleadings, or other papers with

the Court. Failure to do so may result in the denial of such motions and/or

the striking of any pleadings or other papers without further notice.

      Accordingly, it is ORDERED:

      The Application (Doc. 11) is DENIED without prejudice to re-filing

a proper motion on or before March 30, 2021.

      DONE AND ORDERED at Jacksonville, Florida, on March 16, 2021.




Copies to:

Counsel of Record




                                        2
